DETAILED ACTION
This is responsive to the application filed 10 December 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 9-12, 14-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,436,411 in view of Piernot et al. (US PGPub 2015/0348548). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 11,436,411 anticipate the currently pending claims 1, 10 and 20 except for determining whether the first utterance includes a query directed to a query processing system based on: semantic analysis of the first transcription, and analysis of one or more cues derived from historical engagement of the user with the query processing system (see table below).
In a method similarly determining whether a first utterance includes a query directed to a query processing system, Piernot discloses determining whether the first utterance includes a query directed to a query processing system (“it can be determined, based on contextual information associated with the identified spoken user input, whether the virtual assistant should respond to the user's question”, [0052]) based on: semantic analysis of the first transcription (“a semantic similarity analysis can be performed on the current spoken user input”, [0063]), and analysis of one or more cues derived from historical engagement of the user (previous user input) with the query processing system (“the contextual information can include time data from a clock or timer of user device 102. The time data can represent a length of time between any desired two or more events. For example, the time data can represent a length of time between the spoken user input being received and a time that a previous user input, such as a button press, mouse click, screen touch, previous spoken user input, or the like, was received”, [0057], see also “the contextual information can include conversation history data”, [0060], see [0039] for combining different contextual information).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure of claims 1-19 of U.S. Patent No. 11,436,411 with Piernot to yield the predictable result of using a semantic analysis of the first transcription, and analysis of one or more cues derived from historical engagement of the user with the query processing system to determine whether the first utterance includes a query directed to the query processing system because a semantic relationship between a first utterance directed to a system and a later second utterance implies the second utterance may be a follow-up geared to the system (see Piernot, [0058]).
The dependent claims are disclosed by Piernot as shown below.

Current Claims
Claims of U.S. Patent No. 11,436,411
1. A method implemented using one or more processors, comprising: 







receiving first audio data of a first utterance spoken by a user; 

obtaining a first transcription of the first utterance; 


determining whether the first utterance includes a query directed to a query processing system based on: 




semantic analysis of the first transcription, and analysis of one or more cues derived from historical engagement of the user with the query processing system; 

















based on determining whether the first utterance includes a query directed to the query processing system, configuring a data routing component to: provide the first transcription of the first utterance to the query processing system as a first query; or bypass routing the first transcription so that the first transcription is not provided to the query processing system.
1. A computer-implemented method comprising: 

receiving, by a computing device, first audio data of a first utterance; 

obtaining, by the computing device, a first transcription of the first utterance; 

receiving, by the computing device, second audio data of a second utterance; 

obtaining, by the computing device, a second transcription of the second utterance; 

determining, by the computing device, whether the second utterance includes a query directed to a query processing system based on analysis of (i) the second transcription and (ii) the first transcription or a response to the first utterance, 

(missing limitation)





wherein determining whether the second utterance includes a query directed to the query processing system comprises: tokenizing the second transcription, determining whether a pronoun, in the second transcription, refers to a noun in the first transcription or in the response to the first utterance, and determining whether the second utterance includes a query directed to the query processing system based on whether the pronoun, in the second transcription, refers to the noun in the first transcription or in the response to the first utterance; and 

based on determining whether the second utterance includes a query directed to the query processing system, configuring, by the computing device, a data routing component to (i) provide the second transcription of the second utterance to the query processing system as a second query or (ii) bypass routing the second transcription so that the second transcription is not provided to the query processing system.




Claim Objections
Claim 11 is objected to because of the following informalities: the claim is directed to the “system of claim 9” which is believed to be a typographical error for ‘system of claim [[9]] 10’.  Note that claim 9 is directed to a method. 
Claim 18 is objected to because of the following informalities: the claim is directed to the “system of claim 1” which is believed to be a typographical error for ‘system of claim [[1]] 10’.  Note that claim 1 is directed to a method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-12, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piernot et al. (US PGPub 2015/0348548).
Claim1:
Piernot discloses a method implemented using one or more processors ([0020]), comprising: 
receiving first audio data of a first utterance spoken by a user (“an initial spoken user input can be identified from the audio input”, [0048]); 
obtaining a first transcription of the first utterance (“At block 312, a response to the spoken user input can be generated by the user device and/or a remote server. In some examples, generating a response to the spoken user input can include one or more of performing speech-to-text conversion”, [0043]); 
determining whether the first utterance includes a query directed to a query processing system (“it can be determined, based on contextual information associated with the identified spoken user input, whether the virtual assistant should respond to the user's question”, [0052]) based on: semantic analysis of the first transcription (“a semantic similarity analysis can be performed on the current spoken user input”, [0063]), and analysis of one or more cues derived from historical engagement of the user (previous user input) with the query processing system (“the contextual information can include time data from a clock or timer of user device 102. The time data can represent a length of time between any desired two or more events. For example, the time data can represent a length of time between the spoken user input being received and a time that a previous user input, such as a button press, mouse click, screen touch, previous spoken user input, or the like, was received”, [0057], see also “the contextual information can include conversation history data”, [0060], see [0039] for combining different contextual information); 
based on determining whether the first utterance includes a query directed to the query processing system, configuring a data routing component to: provide the first transcription of the first utterance to the query processing system as a first query; or bypass routing the first transcription so that the first transcription is not provided to the query processing system(“At block 308, it can be determined, based on contextual information associated with the identified spoken user input, whether the virtual assistant should respond to the user's question. In this example, it can be determined (using either the rule-based or probabilistic system) that the virtual assistant should respond to the user's question because the contextual information indicates that the user asked the second question within a threshold length of time from receiving an answer to the first question, suggesting that the second question was part of the same conversation. Thus, the process can proceed to block 310 and 312, where a response to the user's question can be generated”, [0052] see also “At block 310, if it was determined at block 308 that the virtual assistant should not respond to the spoken user input because the spoken user input was not intended for the virtual assistant, the process can return to block 304 to monitor the audio input for a spoken user input”, [0042]).
Claim 2:
Piernot discloses the method of claim 1, wherein the one or more cues are derived from a log of past queries directed by the user to the query processing system ([0057], see also [0060]).
Claim 3:
Piernot discloses the method of claim 2, wherein the one or more cues are derived from one or more contexts of the user (a time that a previous user input, such as a button press, mouse click, screen touch, previous spoken user input, or the like, was received) when the user issued one or more queries of the log of past queries directed by the user to the query processing system ([0057], see also [0128]).
Claim 5:
Piernot discloses the method of claim 3, wherein the one or more contexts include one or more times of day (a time that a previous user input, such as a button press, mouse click, screen touch, previous spoken user input, or the like, was received) when the user issued the one or more queries of the log of past queries ([0057], see also [0128]).
Claim 6:
Piernot discloses the method of claim 2, wherein the one or more cues are derived from patterns of tokens observed in queries of the log of past queries directed by the user to the query processing system ([0063]).
Claim 9:
Piernot discloses the method of claim 1, further comprising: receiving second audio data of a second utterance spoken by the user prior to the first utterance; and obtaining a second transcription of the second utterance ([0060], see also [0043] for transcription); wherein determining whether the first utterance includes a first query directed to a query processing system is further based on semantic analysis of the second transcription ([0063]).
Claims 10-12, 14-15 and 18:
Piernot discloses a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors ([0024]), cause the one or more processors to perform the steps of process claims 1-3, 5-6 and 9 as shown above.
Claims 19-20:
Piernot discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors ([0024]), cause the one or more processors to perform the steps of process claims 1-2 as shown above.

Allowable Subject Matter
Claims 4, 7-8, 13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination does not disclose:
determining whether the first utterance includes a query directed to a query processing system based on: semantic analysis of the first transcription, and analysis of one or more cues derived from historical engagement of the user with the query processing system, wherein the one or more cues are derived from one or more contexts of the user , and wherein the one or more contexts include one or more locations of the user when the user issued the one or more queries of the log of past queries;
determining whether the first utterance includes a query directed to a query processing system based on: semantic analysis of the first transcription, and analysis of one or more cues derived from historical engagement of the user with the query processing system, wherein the one or more cues are derived from patterns of intonation or inflection of the user's voice that are observed during past instances of the user issuing queries to the query processing system; or
determining whether the first utterance includes a query directed to a query processing system based on: semantic analysis of the first transcription, and analysis of one or more cues derived from historical engagement of the user with the query processing system, wherein the one or more cues are visual cues derived from images of the user that were captured during past instances of the user issuing queries to the query processing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US PGPub 2020/0051554) discloses various embodiments of the disclosure disclose a method and apparatus for processing a voice recognition service in an electronic device. According to various embodiments of the disclosure, an electronic device may include a microphone, a memory, and a processor operatively coupled to the microphone and the memory. The processor may be configured to wake-up on the basis of detection of a wake-up word, process a first task corresponding to a first voice command of a user on the basis of the wake-up, set a wait time during which a follow-up command can be received on the basis of the processing of the first task, detect a second voice command of the user during the wait time, analyze a conversational context on the basis of the first voice command and second voice command, and process a second task on the basis of a result of the analysis. Various embodiments are possible.
Mok et al. (USPN 10,847,149) discloses various embodiments of the disclosure disclose a method and apparatus for processing a voice recognition service in an electronic device. According to various embodiments of the disclosure, an electronic device may include a microphone, a memory, and a processor operatively coupled to the microphone and the memory. The processor may be configured to wake-up on the basis of detection of a wake-up word, process a first task corresponding to a first voice command of a user on the basis of the wake-up, set a wait time during which a follow-up command can be received on the basis of the processing of the first task, detect a second voice command of the user during the wait time, analyze a conversational context on the basis of the first voice command and second voice command, and process a second task on the basis of a result of the analysis. Various embodiments are possible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657